Citation Nr: 1213437	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from November 1970 to December 1972.

By a June 2004 rating decision, a Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, denied service connection for a psychiatric disability.  The Veteran appealed to the Board of Veterans' Appeals (Board).  After remanding the case for additional development in October 2008, the Board denied the appeal by a decision entered in April 2010.

The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court entered a memorandum decision vacating and remanding the Board's decision.  The Court found that a September 2009 VA medical opinion upon which the Board had relied was inadequate.

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA psychiatric examination in September 2009 for purposes of obtaining an opinion as to whether any current psychiatric disorder was related to service.  After examining the Veteran, and reviewing the claims file, the examiner concluded that depression was not present in service.  The examiner stated, in part:

[The Veteran] acknowledges that, during his two years in service, he was drinking heavily: alcohol dependence was present (but doesn't count [toward service connection]).  He also admits being sad at his wife leaving him (probably adjustment disorder)[,] but there is no documentation or report of ongoing depression during his [service] days.

			*		*		*	

There is no evidence of a service[-]connected [mental health] disability.

In its August 2011 memorandum decision, the Court found the September 2009 VA opinion inadequate.  The Court noted that there appeared to be an incongruity in the opinion, inasmuch as the examiner answered "no" to a question posed to her about whether depression was present in service, but then, in explaining her answer, stated that there was no evidence of "ongoing" depression during service.  The Court observed that the examiner did not explain whether she felt that the Veteran had exhibited signs of depression during service that were episodic, rather than ongoing, and that she did not explain why such episodic depression did not contribute to any current mental health disorder.  The Court further observed that that the Veteran was diagnosed with "agitated depression, situational" during service, that he then showed "some signs of anxiety [and] depression," that he was suicidal at least at one point, and that he on another occasion consumed a dangerous amount of Seconal.  The Court concluded that, in order to provide a clear opinion connecting data and conclusions, the examiner should have explained why, despite this evidence, she concluded that the Veteran showed no signs of depression in service, or, alternatively, why episodic in-service depression was not connected to any current mental health disorder(s).

In light of the Court's conclusions, another examination and opinion is required.  On remand, in addition to obtaining another examination and opinion, the agency of original jurisdiction (AOJ) should procure updated records of medical treatment, including any records of relevant treatment the Veteran may have received through the VA Pacific Islands Health Care System since April 15, 2009, and records of relevant treatment he may have received at the Hawai'i Island Home for Recovery in Hilo, Hawaii (as referenced in a letter from that facility, dated in March 2010).  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).
 
For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran and his representative to identify, and provide appropriate releases for (where necessary), any care providers who may possess new or additional evidence pertinent to the issue on appeal, including the Hawai'i Island Home for Recovery in Hilo, Hawaii.  If he provides the necessary information and/or releases, the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any mental health treatment the Veteran has received through the VA Pacific Islands Health Care System since April 15, 2009.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a psychiatric examination.  After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should provide opinions as to each of the following questions:



(a)  Does the Veteran suffer from a current psychiatric disability (other than a personality disorder)?  If so, is it at least as likely as not (i.e., is it 50 percent or more probable) that the currently diagnosed psychiatric disability was present in service?

(b)  If the current psychiatric disability (other than personality disorder) was present in service, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that it pre-existed service?

(c)  If it is clear and unmistakable that the current psychiatric disability pre-existed service, did that the underlying psychiatric disability (other than personality disorder) undergo a permanent or chronic increase in severity during service?  Or, were the complaints documented during service no more than an exacerbation or temporary flare-up of symptoms?

(d)  If it is clear and unmistakable that the current psychiatric disability pre-existed service and underwent a permanent or chronic increase in severity during service, is it clear and unmistakable that any increase in severity during that period of service was due to the natural progress of the condition?


(e)  If the current psychiatric disability had its onset after service, it is at least as likely as not that the disability can nevertheless in some way be attributed to service?

Please discuss the significance, if any, of the evidence showing that the Veteran was diagnosed with "agitated depression, situational" during service in August 1971, that he showed "some signs of anxiety [and] depression" in October 1971, that he was suicidal at least at one point (after his wife left to live with the Veteran's friend), and that he on another occasion consumed a dangerous amount of Seconal.  A complete medical rationale for all opinions expressed must be provided.

4.  After conducting any additional development deemed necessary, the claim on appeal should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).


